Case 1:20-cv-01015-RP Document 11-3 Filed 10/05/20 Page 1 of 3




           EXHIBIT 2
             Case 1:20-cv-01015-RP Document 11-3 Filed 10/05/20 Page 2 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

LAURIE-JO STRATY, TEXAS ALLIANCE
FOR RETIRED AMERICANS, and
BIGTENT CREATIVE

                    Plaintiffs,
                                                         Civil Action No. 1:20-cv-1015
vs.
                                                         Related to Texas League of United Latin
GREG ABBOTT, in his official capacity as                 American Citizens v. Abbott, No. 1:20-
Governor of the State of Texas; and RUTH                 cv-1006
HUGHS, in her official capacity as Texas
Secretary of State,

                    Defendants.



      DECLARATION OF NANCY MICHON                                                      MOTION

        Pursuant to 20 U.S.C. § 1746, I, Nancy Michon, declare as follows:

        1.       My name is Nancy Michon. I am over the age of 18, have personal knowledge of

the facts stated in this declaration, and can competently testify to their truth.

        2.       I live in Harris County, Texas. I am 64 years old but will turn 65 years old on

October 7, 2020.

        3.       I cannot vote in person this year because I will be in the high-risk category for the

coronavirus due to my age. Additionally, I live with a person who is at high risk for the coronavirus

because of an underlying medical condition and together we care for her 89-year-old mother. I fear

that I would be exposed to the coronavirus if I were to vote in person and could potentially expose

them to the virus as well.

        4.       I will be eligible to vote by mail in Texas during the early voting period for the

upcoming November election. I intend to use a drop-off location because I am worried about my


                                                   1
            Case 1:20-cv-01015-RP Document 11-3 Filed 10/05/20 Page 3 of 3




ballot arriving on time and being properly counted given the widespread reports of significant

issues with the United States Postal Service.

       5.                                                 I was planning on dropping my ballot off

at a drop-off location that would have taken me approximately fifteen minutes to drive to from my

house. Because of Governor Abbott

location.

       6.       Now, there is only one drop off location for all of Harris County. It will take me

approximately forty to fifty minutes each way to return my ballot. Further, the complex in which

the only drop-off location in the county is located is large and has many buildings within it. I am

concerned that I may need to spend significant time looking for the correct place within the

complex to drop off my ballot.

       I declare under penalty of perjury that the foregoing is true and correct.




DATED: _________________



                                                By: _________________________
                                                    Nancy Michon




                                                  2
